Sharpstein, J.
— Action for the foreclosure of a mechanic’s lien. The plaintiff was employed to work on a building of defendant Coughlin’s by the defendant Grace, who had contracted with defendant Coughlin to make certain repairs on said building. The defendants Coughlin, Galdón, and Galdón answered the plaintiff’s complaint by alleging that the claim and demand of the plaintiff has been fully paid and discharged. Defendant Grace does not answer.
The only issue raised by the pleadings is that of payment, and upon that issue the parties went to trial. The court found in favor of the defendants, and entered judgment accordingly. Appellant moved for a new trial on the ground that the decision is not justified by the evidence. There was some evidence tending to prove payment, and we cannot disturb the finding of the court on that issue, although if sitting as a trial court we might have found otherwise.
Judgment and order affirmed.
McFarland, J., and De Haven, J., concurred.
Hearing in Bank denied.